Campbell, 1st Dep. Att’y-Gen.,
You have asked for a construction of that portion of section 1 of the Act of May 3, 1909, P. L. 417, as last amended by the Act of May 11, 1921, P. L. 505, which reads: “All ways of egress or means of escape in said buildings wherein persons are *130employed after darkness or the public assembles after darkness shall be provided with a reliable emergency electric lighting circuit of a type to be approved by the Commissioner of Labor and Industry.”
Your question is: Does the above quoted clause refer to lodge halls in which persons congregate who are members of a fraternal or similar order, and which are not leased or rented for entertainments?
The purpose of the act, as gathered from its title, is to protect persons from fire or panic in certain buildings by providing proper exits and fire-escapes.
Section 1 specifies five classes of buildings to which the requirements of the act shall apply:
1. Certain public or office buildings, sanitariums, hospitals, school-houses, hotels, etc.
' 2. “Every building (in this Commonwealth, other than buildings situated in cities of the first and second classes) used, or hereafter to be used, in whole or in part, as a theatre, moving-picture theatre, public hall, lodge hall or place of public resort.”
3. Certain factories, workshops and mercantile establishments.
4. Certain boarding, lodging, tenement and apartment-houses.
It then provides that all such buildings “Shall be equipped either with an automatic sprinkler system or with an automatic fire-alarm system, . . . and in all cases shall be provided with proper ways of egress or means of escape from fire, sufficient for the use of all persons accommodated, assembled, employed, lodged or residing therein, and such ways of egress and means of escape shall be kept free from obstruction, in good repair, properly lighted and ready for use at all times,” and then follows the provision that you have quoted, requiring that all such ways of egress or means of escape in those buildings where persons are employed after darkness, or where the public assembles after darkness, shall be provided with an emergency electric lighting circuit.
Does the word “public,” as used in the phrase “where the public assembles after darkness,” signify the general public or does it include members of a lodge when assembled in their lodge hall?
It is defined in the Century Dictionary as follows: “Of or belonging to the people at large; relating to or affecting the whole people of a state, nation or community; opposed to private; . . . open to all the people; shared in ... or participated in or enjoyed by the people at large; not limited or restricted to any particular class of the community; as a public meeting; public worship; . . . the general body of people constituting a nation, state or community; the people indefinitely.”
Webster’s Dictionary states that, in general, “public” expresses something common to mankind at large, to a nation, state, city or town, and is opposed to “private,” which denotes that which belongs to an individual, to a family, to a company or to a corporation.
“Public” may be properly applied to the affairs of a state, or of a county, or of a community. In its most comprehensive sense it is the opposite of “private:” Poor District v. Poor District, 135 Pa. 393. The essential features of a public charity are that it is not confined to privileged individuals, but is open to the indefinite public, and it is this indefinite or unrestricted quality that gives it its public character: Donohugh’s Appeal, 86 Pa. 306, 318. A masonic home, admission to which is determined by whether or not the applicant for admission is a mason, is a private charity; when the right to admission depends on the fact of voluntary association with some particular society, *131then a distinction is made which does not concern the public at large: Philadelphia v. Masonic Home, 160 Pa. 572.
These definitions of the word “public” indicate the intent of the legislature to use it with reference to the “general public” in the act in question, for the rule is “that in the construction of statutes, the terms and language thereof are to be taken and understood according to their usual and ordinary signification as they are generally understood among mankind, unless it should appear from the context and other parts of the statute to have been intended otherwise:” Com. v. Minnich, 250 Pa. 363, 370.
Instead of indicating that the legislature intended otherwise, the context of the statute supports the application of the above rule and indicates that the word “public” was intended to signify the general public as distinguished from those who are resident in a building or are admitted because of membership in a lodge.
Section 1 of the act (lines 23-27) provides: “And in all cases shall be provided with proper ways of egress or means of escape from fire, sufficient for the use of all persons accommodated [referring to class one above, i. e., office buildings, haspitals, school-houses, hotels], assembled [class two, theatres, public halls, lodge halls], employed [class three, factories], lodged or residing [class four, lodging-houses, apartments] therein.”
In this clause, when the intent was to include both the general public and the selected few; to include both those who assembled in theatres and those who assembled in lodge halls, the word “persons” was used; but in the next clause, the one under construction, the term used is “or the public assembles after darkness;” indicating the intent to use the word “public” to signify “all the people” of the community as distinguished from any particular class.
You are, therefore, advised that a lodge hall used for the assemblage of the members of the lodge, not leased or rented for entertainments, and in whieh the general public does not assemble after darkness, is not required to be provided with an emergency electric lighting circuit independent of its main lighting circuit.
From C. P. Addams, Harrisburg, Fa.